EXHIBIT B Directors and Executive Officers of TAFE Set forth below are the (i) name, (ii) title, (iii) country of citizenship, (iv) principal occupation, (v) principal business address, (vi) ownership of Common Stock and (vii) transactions in Common Stock during the past 60 days (if any) of each of the directors and executive officers of TAFE. Name Title Country of Citizenship Principal Occupation Principal Business Address Ownership of Common Stock Transactions in Common Stock during the past 60 days Mallika Srinivasan Chairman India Chief Executive No. 35 Nungambakkam High Road, Chennai 600 034 2,139 (1) None. (1) N. Srinivasan Director India Chartered Accountant T.18/1, Sixth Avenue, Besant Nagar, Chennai600 090 None. None. V. P. Ahuja Director India European Operations No. 35 Nungambakkam High Road, Chennai 600 034 None. None. R. C. Banka Executive Director & Deputy CEO India Operations No. 35 Nungambakkam High Road, Chennai 600 034 None. None. P. B. Sampath Director & Secretary India Company Secretary No. 35 Nungambakkam High Road, Chennai 600 034 None. None. C. R. Dua Director India Lawyer 88 Sundar Nagar, New Delhi 110 060 None. None. M. L. S. Rao Director India Operations No. 35 Nungambakkam High Road, Chennai 600 034 None. None. Gary L. Collar Director US Senior Vice President, General Manager, Asia Pacific of AGCO 4177 Tami Lane, Central Point, Oregon 97052 (2) (3) S. Chandramohan President & Group CFO India Finance No. 35 Nungambakkam High Road, Chennai 600 034 None. None. G. Hari President & COO India Operations No. 35 Nungambakkam High Road, Chennai 600 034 None. None. T. R. Kesavan Chief Operating Officer – Product Strategy & Corporate Relations India Product Marketing No. 35 Nungambakkam High Road, Chennai 600 034 None. None. John Edwin Sr. Vice President & Chief Officer India Manufacturing No. 35 Nungambakkam High Road, Chennai 600 034 None. None. Rakesh Verma Executive Vice President (R & D) India R & D No. 35 Nungambakkam High Road, Chennai 600 034 None. None. N. S. Swaminathan Executive Vice President India International Business Unit No. 35 Nungambakkam High Road, Chennai 600 034 None. None. Name Title Country of Citizenship Principal Occupation Principal Business Address Ownership of Common Stock Transactions in Common Stock during the past 60 days Muthu Kumar Thanu Chief Human Resource Officer India Human Resources No. 35 Nungambakkam High Road, Chennai 600 034 None. None. Shobhana Ravi Chief Information & Learning Officer India Infotech No. 35 Nungambakkam High Road, Chennai 600 034 None. None. S. Ramakrishnan Chief Information Technology Officer India Infotech No. 35 Nungambakkam High Road, Chennai 600 034 None. None. J. S. Rajkumar Executive Vice President India Exports No. 35 Nungambakkam High Road, Chennai 600 034 None. None. Cyril Rex Fernando Sr.Vice President (Sales & Marketing) India Sales & Marketing No. 35 Nungambakkam High Road, Chennai 600 034 None. None. Pradeep Kapoor Executive Director India Operations, Engg Plastics No. 35 Nungambakkam High Road, Chennai 600 034 None. None. (1) Does not include holdings of Common Stock of TAFE and TAFE Motors and Tractors, as disclosed in Item 5. (2) On 2/7/2013, Mr. Collar received 24,000 shares of Common Stock at no cost, representing the vesting of Performance Rights originally reported on Form 4 filed on 1/21/2010.AGCO corporate earnings for the performance period exceeded targets as set by AGCO’s board of directors, resulting in issuance of 200% of the number of shares originally reported.In connection with such vesting, on the same date, Mr. Collar exercised and disposed of 12,000 Performance Right derivative securities having Common Stock as their underlying security. (3) On 2/7/2013, Mr. Collar paid the exercise price or tax liability of the other transactions reported in this row by withholding 9,215 shares of Common Stock at a price of $53.48 per share. Directors and Executive Officers of TAFE Motors and Tractors Set forth below are the (i) name, (ii) title, (iii) country of citizenship, (iv) principal occupation, (v) principal business address, (vi) ownership of Common Stock and (vii) transactions in Common Stock during the past 60 days (if any) of each of the directors and executive officers of TAFE Motors and Tractors. Name Title Country of Citizenship Principal Occupation Principal Business Address Ownership of Common Stock Transactions in Common Stock during the past 60 days Mallika Srinivasan Chairman India Chief Executive No. 35 Nungambakkam High Road, Chennai 600 034 2,139 (1) None. (1) N. Srinivasan Director India Chartered Accountant T.18/1, Sixth Avenue, Besant Nagar, Chennai 600 090 None. None. R. C. Banka Director India Operations No. 35 Nungambakkam High Road, Chennai 600 034 None. None. S. Chandramohan Director India Finance No. 35 Nungambakkam High Road, Chennai 600 034 None. None. G. Hari President & COO India Tractor Business No. 35 Nungambakkam High Road, Chennai 600 034 None. None. T. R. Kesavan Chief Operating Officer – Product Strategy & Corporate Relations India Product Marketing No. 35 Nungambakkam High Road, Chennai 600 034 None. None. Anil Sharma Executive Vice President India Manufacturing and R&D Itarana Road, Alwar 301 001 None. None. Bimal Sachdev Executive Vice President India Gears Plot No. 29-30, Sector II, Parwanoo 173 220 None. None. V. P. Arya Vice President India Finance Plot No. 1, Sector D Industrial Area, Mandideep 462 046 None. None. N. Subramanian Vice President India Marketing Plot No. 1, Sector D Industrial Area, Mandideep 462 046 None. None. Alok Mam Vice President India Manufacturing Plot No. 1, Sector D Industrial Area, Mandideep 462 046 None. None. Does not include holdings of Common Stock of TAFE and TAFE Motors and Tractors, as disclosed in Item 5.
